Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14 and 16-17 are objected to because of the following informalities:
In claims 14 and 16-17, “at least one dart inlet” should read -- the at least one dart inlet ---.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a check housing”, “a housing bore”, and “a housing bearing face”. lines 19-20 recites “wherein an annular space is defined between the tail portion and the housing”. This is confusing and examiner is unsure which housing applicant is referring to. 
Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 1. 
Similarly, claim 20 also recites “a check housing”, “a housing bore”, and “a housing bearing face”. In line 21, it further recites “wherein an annular space is defined between the tail portion and the housing”. This is confusing and examiner is unsure which housing applicant is referring to. 
Claims 1 and 20 recites the limitation "the housing" in lines 19-20 and 21 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the ports" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the dart inlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the dart inlet" in line 25-26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the ports" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham (U.S. 5893389).
Regarding claim 1, Cunningham discloses a check valve (20, fig. 1), comprising: a check housing (see fig. 1 below) having a housing bore (see fig. 1 below) therethrough, the housing bore (see fig. 1 below) including an inner surface (see fig. 1 below) and defining a housing bearing face (see fig. 1 below); 
a check seat adaptor (30) mechanically coupled (via threaded connection 24) to the check housing (see fig. 1 below) and including a check seal (42) in the housing bore (a portion of seal 42 is within the bore of the check housing), the check seat adaptor (30) including a seat bore (31); and 
a check dart (34) disposed in the housing bore between the check seal (42) and the housing bearing face (see fig. 1 below), wherein the check dart (34) is moveable between a closed (position shown in fig. 1) position in which fluid flow through the check valve is prevented and an open position (when pressure is applied to head 48 compressing the spring 36) in which the seat bore and the housing bore are in fluid communication (via 31, 39, and housing bore), the check dart (34) including: 
a head portion (see fig. 1 below) having a largest head diameter (see fig. 1), the head portion configured to sealingly engage (via end surface 48) the check seal (42) when the check dart (34) is in the closed position (see fig. 1), the head portion including at least one dart inlet (see fig. 1 below) extending therethrough; and 
a tail portion (see fig. 1 below) having an outside diameter that is smaller than the largest head diameter (see fig. 1 below), wherein the tail portion defines an inner chamber (see fig. 1 below) having a chamber outlet (39) that is in fluid communication with the housing bore (see fig. 1 below), and wherein an annular space (see fig. 1 below) is defined between the tail portion and the housing (see fig. 1 below); 
15wherein the at least one dart inlet, the inner chamber, and the chamber outlet (39) are in fluid communication and define a dart flow path through the check dart (34, see fig. 1).  

    PNG
    media_image1.png
    443
    853
    media_image1.png
    Greyscale

Regarding claim 2, Cunningham discloses a biasing shoulder between the head portion and the tail portion (see fig. 1 above), wherein the biasing shoulder is oriented away from the check seal (42), and further including a biasing device (36) extending between the biasing shoulder and the housing bearing face (see fig. 1 above), the biasing device (36) being configured to urge the check dart toward the check seal (see fig. 1 and refer to col. 3 lines 24-29).  
Regarding claim 3, Cunningham discloses wherein the biasing device (36) is not in the dart flow path (see fig. 1).  
Regarding claim 4, Cunningham discloses wherein the biasing device (36) is disposed in the annular space (see fig. 1 above).  
Regarding claim 7, Cunningham discloses wherein the housing bore includes a box section (as broadly claimed, the box section is the threaded section of 44 or section opposite 22), a valve section (see fig. 1 above), a landing section (see fig. 1 above), and an outlet section (see fig. 1 above).  
Regarding claim 8, Cunningham discloses wherein a portion of the tail portion is slidably received in the landing section (see fig. 1 above).  
Regarding claim 9, Cunningham discloses wherein the housing bearing face extends radially between the valve section and the landing section (see fig. 1 above) and wherein a landing face (see fig. 1 above) extends radially between the landing section and the outlet section (see fig. 1 above).  
Regarding claim 10, Cunningham discloses wherein the tail portion seats on the landing face when the check dart is in the open position (when the spring is compressed, the tail portion will seat on the landing face).  
Regarding claim 12, Cunningham discloses wherein the head portion includes at least two dart inlets (see fig. 1).  
Regarding claim 15, Cunningham discloses wherein the chamber outlet (39) is aligned with the housing bore (see fig. 1 above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (U.S. 5893389) alone.
Regarding claim 14, Cunningham discloses wherein at least one dart inlet is configured such that the centerline of the dart inlet defines an angle less than 90 digress with the longitudinal axis of the check dart (34, see fig. 1).  
However, Cunningham is silent to the angle being between 20 and 80 degrees. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angular orientation of at least one dart inlet of Cunningham from an angle being less than 90 degrees to between 20 and 80 degrees as applicant appears to have placed no criticality on the claimed range. One of ordinary skilled in the art, furthermore, would have expected applicant’s invention to perform equally well with either the angle being less than 90 degrees or between 20 and 80 because both perform the same function of allowing fluid flow through the valve. Therefore it would have been an obvious matter of design choice to modify the at least one dart inlet of Cunningham to have the angle being between 20 and 80 degrees with the longitudinal axis. 
Regarding claim 19, Cunningham discloses wherein the dart flow path includes no portion having a center line that forms an angle greater than 90 degrees with respect to the longitudinal axis of the check valve.  
However, Cunningham is silent to no portion greater than 60 degrees. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dart flow path of Cunningham to have no portion having a center line that forms an angle greater than 60 degrees as applicant appears to have placed no criticality on the claimed range. One of ordinary skilled in the art, furthermore, would have expected applicant’s invention to perform equally well with either no portion being greater than 90 degrees or greater than 60 degrees because both perform the same function of allowing fluid flow through the valve. Therefore it would have been an obvious matter of design choice to modify the dart flow path of Cunningham to have no portion greater than 60 degrees with the longitudinal axis. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (U.S. 5893389), in view of Salihbegovic (U.S. 2013/0032226A1).
Regarding claim 13, Cunningham discloses wherein the head portion includes at least two circumferentially-spaced dart inlets.
However, Cunningham is silent to five circumferentially-spaced dart inlets.
Salihbegovic teaches a check valve (150, fig. 7A) with a head portion having five circumferentially-spaced dart inlets (151, see fig. 7A and refer to para 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head portion of Cunningham from at least two circumferentially-spaced dart inlets to five circumferentially-spaced dart inlets, as taught by Salihbegovic, for the purpose of optimizing the volume of fluid flow across the check valve when in the open position.
Allowable Subject Matter
Claims 5-6, 11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, Cunningham discloses all the features of this claim except wherein the tail portion includes at least one port that provides fluid communication between the inner chamber and the annular space, and wherein the ports are blocked when the check dart is in the open position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahmound et al. (U.S. 9273541B2) teach a check valve for a gas lift assembly (see fig 3 and refer to abstract). 
F.R. Allin (U.S. 2675021) teach a check valve comprising a dart having a dart flow path (see fig. 1 and refer to abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/Examiner, Art Unit 3672